Citation Nr: 9921183	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-45 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1960 to 
November 1964.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for the 
cause of the veteran's death and denied entitlement to benefits 
under 38 U.S.C. Chapter 35.

In July 1998, the Board remanded this case for additional due 
process and evidentiary development.  The RO complied with the 
Board's Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1995.

2.  The immediate cause of the veteran's death was metastatic 
adenocarcinoma to the liver and peritoneum due to, or as a 
consequence of, carcinomatosis.

3.  The veteran was not service-connected for any disabilities or 
disorders.

4.  There is no medical evidence showing that the metastatic 
adenocarcinoma that caused the veteran's death developed during 
service or within one year of separation from service or was in 
any manner related to his service.

5.  The appellant's claim for service connection for the cause of 
the veteran's death is not plausible.

6.  The veteran did not die of a service-connected disability, or 
have a total disability permanent in nature resulting from a 
service-connected disability, or die while a disability so 
evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
there is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 35, 
Title 38, United States Code are not met.  38 U.S.C.A. §§ 3500 
and 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Cause of death

Under the pertinent statutes and regulations, service connection 
may be established for the cause of a veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (1998); see 
38 U.S.C.A. § 1310 (West 1991); see also 38 U.S.C.A. §§ 1110 and 
1112 (West 1991 & Supp. 1999) (setting forth criteria for 
establishing service connection).  A service-connected disability 
is the principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b) (1998).  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service 
connection for the cause of a veteran's death may be demonstrated 
by showing that the veteran's death was caused by a disability 
for which service connection had been established at the time of 
death or for which service connection should have been 
established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
(b) and (d) (1998).  Establishing direct service connection for a 
disability that has not been clearly shown in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) 
(1998).  Service connection for various cancers (i.e., malignant 
tumors) may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307 
and 3.309 (1998).

In addition, service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); see also Johnson v. Brown, 8 Vet. App. 
423, 426-27 (1995) (applying well-grounded claim requirement in 
context of service connection for cause of veteran's death).  If 
the appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation or 
diagnosis, competent medical evidence is required to state a 
plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The appellant cannot meet 
her initial burden under 38 U.S.C.A. § 5107(a) simply by relying 
on her own opinion as to medical causation; lay persons are not 
competent to offer medical opinions.  Grottveit, 5 Vet. App. at 
93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).

The Board has reviewed all the evidence of record, which consists 
of the veteran's service medical records, the appellant's 
contentions, and private medical records from various medical 
professionals, including, but not limited to, Flowers Hospital, 
Valley Baptist Medical Center, University of Alabama Hospital, 
Thomas Brown, M.D., O.D. Mitchum, M.D., Enterprise Medical 
Center, Wiregrass Hospital, and Samuel Tarwater, M.D., dated from 
1966 to 1995.

In December 1995, the appellant filed a claim for service 
connection for the cause of the veteran's death.  The veteran 
died on September [redacted], 1995.  The immediate cause of his death was 
metastatic adenocarcinoma to the liver and peritoneum due to, or 
as a consequence of, carcinomatosis.  The appellant claimed that 
the veteran had had severe stomach problems during service, and 
these were the same symptoms he had when his cancer was 
diagnosed.  She stated that he was only 52 years old and that his 
cancer had to have started many years earlier.  She later argued 
in her substantive appeal that the veteran was possibly exposed 
to chemicals or asbestos during service, with onset of cancer 
many years later.

The veteran's service medical records showed no treatment for 
"stomach problems" or cancer.  The veteran was hospitalized in 
August 1979 with a history of upper abdominal pain that radiated 
into the interscapular area.  He also had some generalized 
malaise and weakness.  The physical examination showed no 
abnormalities.  An upper gastrointestinal series was normal.  It 
was determined that he had acute colitis.  In July 1980, he was 
treated for epigastric soreness with some burning pain.  He 
reported receiving treatment a year earlier for melena associated 
with severe localized epigastric pain.  This had occurred 
following an episode of intense anxiety.  

Beginning in early 1994, the veteran was treated by several 
physicians, including Dr. Tarwater, for complaints of epigastric 
pain.  In April 1994, he reported a remote history of peptic 
ulcer disease and gastrointestinal bleeding fifteen years 
earlier.  His complaints seemed partly characteristic of 
gastroesophageal reflux disease or a peptic mechanism, but he 
also had atypical symptoms such as gnawing epigastric pain with 
associated pyrosis that radiated to the back.  

The veteran was hospitalized at Flowers Hospital in July 1994 
with complaints of abdominal discomfort.  This had begun in the 
fall of the prior year.  An ultrasound in June 1994 had shown 
periaortic adenopathy.  Computerized tomography (CT) scan of the 
chest and abdomen in July 1994 showed granulomas within the 
spleen and right lobe of the liver, a cyst in the right lobe of 
the liver, and nodal enlargement in the peripancreatic area.  The 
lungs were clear with no evidence of masses, pleural fluid, or 
adenopathy.  An ultrasound-guided biopsy of the lymph nodes 
showed adenocarcinoma.  Dr. Brown concluded that the veteran had 
abdominal pain apparently secondary to progressive adenocarcinoma 
of unknown primary. 

In January 1995, the veteran was referred to Alan Purvis, M.D., 
for evaluation of the recently diagnosed cancer.  The veteran 
reported working with asbestos for thirty years, and he wanted a 
pulmonary evaluation to see if there was any relation between 
this and his cancer.  He reported working mostly with parts.  
During service, he was around boilers that had asbestos covering, 
but he never placed the covers on himself, nor did he tear them 
off.  There were some pipe covers occasionally replaced near him, 
but he did not do the work.  He had not done any mechanical work, 
so Dr. Purvis concluded the veteran's actual asbestos exposure 
had not been heavy.  The veteran had also begun smoking 
cigarettes as a teenager and had smoked half a pack per day until 
June 1994.  The only pulmonary complaint he had was shortness of 
breath.  

Chest x-rays showed some mild hyperinflation.  However, there 
were no interstitial changes suggesting asbestosis, and there 
were no pleural changes suggesting asbestos pleural disease.  
There was no plaquing.  Dr. Purvis concluded the veteran's 
asbestos contact was actually pretty low compared to most 
asbestos exposure.  Dr. Purvis could not say that the veteran's 
malignancy was not related to asbestos, but there was nothing to 
indicate such a relationship based on chest x-rays.  There were 
also no findings either on physical examination or chest x-ray 
suggesting bronchogenic carcinoma as an origin for the tumor.  
Although this was certainly possible, it was less likely because 
of the veteran's light smoking history.  

CT scan of the abdomen and pelvis in July 1995 showed metastatic 
liver disease, probably secondary to pancreatic carcinoma.  A 
consultation report by Noel Searle, M.D., dated in September 1995 
indicated that the veteran had begun having symptoms from the 
cancer in November 1993, and diagnosis had been made in 1994.  It 
was noted that although the veteran had a long history of 
indigestion, manifested by burping, he had never had a confirmed 
diagnosis of ulcer.  At the onset of his abdominal pain, which 
led to diagnosis of his cancer, he had had some antibiotic 
treatment which seemed to help.  The workup had included upper 
gastrointestinal endoscopy, colonoscopy, and sonography, which 
had found the tumor nodules. 

The hospitalization summary from Valley Baptist Medical Center 
dated in September 1995 indicated that the cause of the veteran's 
death was widespread abdominal carcinomatosis and hemorrhage 
secondary to necrotic tumor.  An exploratory laparotomy conducted 
during this hospitalization showed extensive abdominal 
carcinomatosis including the liver and peritoneal metastasis.  
The veteran also had diffuse bleeding from all tumor surfaces, 
which could not be stopped.  Discharge diagnoses included 
terminal metastatic adenocarcinoma of probable pancreatic origin, 
metastatic to liver and peritoneum.

The appellant essentially argues that the veteran should have 
been service connected for the metastatic adenocarcinoma that 
caused his death.  However, the medical evidence of record does 
not render such a claim plausible, on either a direct or 
presumptive basis.  

The veteran is not entitled to presumptive service connection for 
the metastatic adenocarcinoma that caused his death.  The medical 
evidence does not show that this condition was manifested within 
one year of his separation from service.  He was first found to 
have cancer in 1994, which was approximately 30 years after his 
separation from service.  

The veteran's service medical records showed no treatment for 
cancer or any chronic gastrointestinal complaints.  The first 
evidence of record showing the presence of cancer was in 1994, 
approximately 30 years after his military service.  There are no 
medical opinions of record relating his cancer to an event in 
service or indicating that it began during service.  As for the 
appellant's contentions regarding possible chemical and/or 
asbestos exposure during the veteran's military service as the 
cause of his cancer, no medical professional has rendered such an 
opinion.  Moreover, the evaluation conducted by Dr. Purvis in 
1994 showed no evidence of asbestos-related disease.

The Board is cognizant of the fact that the appellant maintains 
that the veteran's death was related to his miliary service.  
However, she is not competent to render such an opinion.  There 
is no indication that she possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. at 74; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, her statements regarding the cause of the veteran's 
death are insufficient to establish a well-grounded claim for 
service connection for metastatic adenocarcinoma, or the cause of 
the veteran's death.  Therefore, the claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause of 
death or for a disorder, and, until she does so, VA has no duty 
to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see Grivois v. 
Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her of 
the necessity to submit that evidence to complete the application 
for benefits.  See Robinette, 8 Vet. App. 69.  VA has no 
outstanding duty to inform the appellant of the necessity to 
submit certain evidence to complete her application for VA 
benefits, 38 U.S.C.A. § 5103(a) (West 1991), in this case, 
because nothing in the record suggests the existence of evidence 
that might show:  (1) that the veteran's metastatic 
adenocarcinoma developed within one year of his separation from 
service, or (2) that his metastatic adenocarcinoma was connected 
to any disease or injury during service.  

The presentation of a well-grounded claim is a threshold issue, 
and the Board has no jurisdiction to adjudicate the claim unless 
it is well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of the 
claim, because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78. 

B.  Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or surviving 
spouse of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) was 
discharged from service under conditions other than dishonorable 
or died in service; and (2) has a permanent total service-
connected disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's death; 
or (4) died as a result of a service-connected disability; or (if 
a serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, has 
been listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly detained 
or interned in line of duty by a foreign Government or power.  38 
U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.807 (1998).  

As noted above, the veteran died approximately 31 years after 
service due to a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not entitled to 
the Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in September 1995, he was not 
service-connected for any disability or disorder.  Therefore, he 
was not in receipt of a total and permanent disability evaluation 
due to service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of entitlement 
under the law).


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

